Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 9-22-2022. Claims 2 and 5-9 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shogaki (20190379799 A1) in view of Chiba (20200076970 A1) and Nakaya (20180314474 A1). 

Claim 5: Shogaki discloses an information processing apparatus comprising: a display device including a display area; an operation device that includes a touch panel provided on the display device and accepts an instruction from a user (Paragraph 15-16; display and touch panel); 
a storage device that stores combinations of setting values set in respective jobs previously executed in relation to each of a plurality of predetermined functions (Paragraph 20, settings history stored); 
and a control device that includes a processor and functions as a controller through the processor executing the control program, as a controller allows the display device to display at least one first images representing the plurality of functions in a predetermined first region of the display area (Figure 2a and Paragraphs 15 and 19; functions copy and send), 
reads out the combination of setting values satisfying a predetermined condition from the storage device, 
allows the display device to display a second image showing the read combination of setting values in a predetermined second region of the display area different from the first region (Figures 2a-b; Paragraphs 20-21 and 24; read out),
Paragraph 24 of Shogaki provides touch input to select second image but may not explicitly disclose and upon acceptance of a touch gesture on the second image through the touch panel, the controller executes, in accordance with the combination of setting values shown by the second image on which the touch gesture has been made, a job related to the function associated with the second image. 
Chiba is provided because it discloses selection of a settings image in a secondary region that will execute the job (Paragraphs 31-32) when touch user input is provided (Paragraph 23). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide an execution capability after the selection of image in settings in Shogaki. One would have been motivated to provide the functionality because it provides an efficient input capability to execute a desired action for a better user experience. 
Chiba further discloses wherein the controller allows the display device to display a first portion of a scrollable menu image containing all the first images in the first region (Chiba: Figure 5: 302 and Paragraph 31; scrollable first region);
Chiba also discloses wherein when accepting a slide gesture on the scrollable menu image through the touch panel, the controller allows the display device to scroll the scrollable menu image within the first region and display, upon completion of the scrolling of the scrollable menu image, a second portion of the scrollable menu image in the first region (Chiba: Figure 5: 302 and Paragraph 31; menu scrollable first region);
Shogaki may not explicitly disclose wherein the controller allows the display device to display a first portion, which containing two or more first images, reads out, from the storage device, first combinations of setting values for the functions represented by each of the two or more first images contained in
only the first portion, allows the display device to display an image containing only the second images showing each of the first combinations in the second region,

containing two or more other first images, of the scrollable menu image in the first region, reads out, from the storage device, second combinations of setting values for functions represented by each of the two or more other first images contained in only the second portion, and allows the display device to display an image containing only the second images showing each of the second combinations in the second region.

Nakaya is provided because it discloses a MFP environment which provides a first and second region within an interface (Figure 3a) and allows user to browse through menu items with the next button (Figure 3a:105i). Further the regions provide menu options along with history/setting combinations, and based on a selection the second region only provides combinations referencing the function (Paragraphs 37-38), additionally Nakaya discloses a secondary capability to display a menu where selections of two menu items are highlighted and the combinations regarding those functions are presented (Figure 4a and Paragraph 41 “In the example of FIG. 4A, requested are the user ID, the individual history as the initial setting that is correlated to the designation setting item, and the entire history as the initial setting that is correlated to the scan setting item. ”). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a device ready for improvement to provide a layout and browse capability for two menu item settings in the interface of the modified Shogaki. One would have been motivated to provide the functionality because it provides an efficient browse capability to feedback related functions, eliminating possible erroneous inputs. 
Claim 2: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein when accepting the touch gesture on the second image through the touch panel, the controller allows the display device to display a setting screen for use in configuring settings of the function associated with the second image on which the touch gesture has been made, in a state where the setting screen reflects the combination of setting values shown by the second image, and when accepting an instruction to execute a job through the operation device while the setting screen is displayed, the controller executes the job related to the function associated with the second image, in accordance with the combination of setting values shown by the second image (Shogaki: Paragraph 24; settings values to execute a job).  
Claim 6: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein the controller allows the display device to scroll in the second region the image containing only the second images showing each of the first combinations until the completion of the scrolling of the scrollable menu image (Shogaki: Paragraph 23; scroll in second region and Nakaya: Paragraphs 37-38 and 41; combinations presented). 
Claim 7: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 5, wherein the controller allows the display device to display in the second region the image containing only the second image showing each of the second combinations after elapse of a predetermined first time since the completion of the scrolling of the scrollable menu image (Shogaki: Paragraph 20; after completion combination provided in second region and Nakaya: Paragraphs 37-38 and 41; combinations presented). 
Claim 8: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 7, wherein when the controller accepts a touch gesture on one of the second images showing each of the first combinations before the elapse of the first time and the touch gesture is continued for a predetermined second time or more, the controller allows the display device to display the first portion in the first region, and when the controller accepts a touch gesture on one of the second images showing each of the first combinations before the elapse of the first time and the touch gesture is continued for less than the second time, the controller executes a job related to the function associated with the second image on which the touch gesture has been made, in accordance with the combination of setting values shown by the second image (Shogaki: Paragraph 20; after completion combination provided in second region and Nakaya: Paragraphs 37-38 and 41). 
Claim 9: Shogaki, Chiba and Nakaya disclose an information processing apparatus according to claim 2, wherein the controller reads out, from the storage device, the combination of setting values for the function associated with the second image on which the touch gesture has been made, and the controller allows the display device to display an image containing the second image showing the read combination of setting values in a predetermined region of the setting screen (Shogaki: Paragraph 24; settings presented in the setting screen region).


Response to Arguments
Applicant's arguments have been fully considered however the remarks are not found persuasive. Nakaya provides a first and second region along with combinations provided in a second region related to a particular functionality, additionally Nakaya provides a capability where two menu items and the combinations are presented. Again, Chiba already provides a scrollable menu which will scroll different pages as shown by the slide bar functionality found in Figure 5:302 [0031].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SASAYAMA 20170075554 A1 FIGURE 2
NAKAGAWA 9607250 B2 FIGURE 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-14-2022